PER CURIAM
In this medical malpractice case, defendant’s motion to dismiss was granted, because defendant was an employe of the Oregon Health Sciences University and was in the course and scope of his employment at the time when he performed the allegedly negligent surgery on plaintiff and plaintiff had not given the notice required by ORS 30.275. Plaintiff contends that that notice requirement violates the Equal Privileges provision (Article I, section 20) of the Oregon Constitution.
We decided that question adversely to plaintiffs position in Brown v. Portland School Dist. # 1, 48 Or App 571, 617 P2d 665 (1980), rev’d on other grounds 291 Or 77, 628 P2d 1183 (1981). In addition to the equal privileges argument, Brown also involved the question of whether the plaintiffs notice complied with the statute. We held that it did not. On review, the Supreme Court held that the notice substantially complied with the statute and reversed on that ground, without reaching the equal privileges question.
Plaintiff argues that we should overrule the portion of our Brown decision deciding that the tort claims notice provision does not violate Article I, section 20. We decline to do so.
Affirmed.